Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about August 5, 2003, which, to the extent appealed from, upon findings of permanent neglect, terminated the parental rights of respondent father with respect to the subject children, and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence that, notwithstanding the agency’s diligent efforts to refer respondent to numerous sex offender and domestic violence programs, respondent refused the referrals and gained no insight into the problems that led to the children’s removal (see Social Services Law § 384-b [7]; Matter of Rigoberto M., 18 AD3d 405 [2005]; Matter of Cordero D., 18 AD 3d 382 [2005]; Matter of Kaleemah Shaleah M., 6 AD3d 189 [2004]).
The finding that it was in the children’s best interests to terminate respondent’s parental rights was supported by a preponderance of the evidence at the dispositional hearing (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The children have thrived in their foster home, and the circumstances do not warrant a suspended judgment. Concur—Tom, J.P., Saxe, Nardelli, Catterson and Malone, JJ.